                Case 3:20-cv-05722-SK Document 6 Filed 08/28/20 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                      NORTHERN DISTRICT OF CALIFORNIA
10                                        Case No.
                                        )
11    ABANTE ROOTER AND                 )
12    PLUMBING INC, individually and    ) 3:20-cv-05722
      on behalf of all others similarly ) NOTICE OF VOLUNTARY
                                        ) DISMISSAL OF ACTION WITH
13
      situated,
14    Plaintiff,                        ) PREJUDICE AS TO PLAINTIFF
15                                      ) AND WITHOUT PREJUDICE AS
      vs.                               ) TO THE PUTATIVE CLASS.
16
                                        )
17    LINKNOW MEDIA,                    )
      Defendant.                        )
18
                                        )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant          to        the               Fed.          R.       Civ.      P.
25   Respectfully submitted this 28th Day of August, 2020,
26
                                             By: s/Adrian R. Bacon Esq.
27
                                                  Adrian R. Bacon
28                                              Attorney for Plaintiff



                                       Notice of Dismissal - 1
              Case 3:20-cv-05722-SK Document 6 Filed 08/28/20 Page 2 of 2




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on August 28, 2020 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on August 28, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
